Case 2:18-cv-14141-RLR Document 12 Entered on FLSD Docket 09/18/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NOS. 2:18-CV-14141-ROSENBERG
                            AND 2:13-CR-14057-ROSENBERG


  ROBIN GUILLAUME,

         Plaintiff,

  v.

  UNITED STATES OF AMERICA,

        Defendant.
  ____________________________/

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                     REPORT AND RECOMMENDATION, DENYING
                  MOTION TO VACATE SENTENCE, AND CLOSING CASE

         This matter is before the Court upon Plaintiff’s Motion to Vacate, Set Aside, or Correct

  Sentence under 28 U.S.C. § 2255, filed at DE 1 under Case No. 2:18-CV-14141 and at DE 370

  under Case No. 2:13-CR-14057. The Court previously referred the Motion to Magistrate Judge

  Lisette M. Reid for a Report and Recommendation on any dispositive issues. On August 21,

  2020, Judge Reid issued a Report and Recommendation in which she recommended that the

  Motion be denied. DE 11 under Case No. 2:18-CV-14141.

         Plaintiff has not objected to the Report and Recommendation, and the deadline to file

  Objections has passed. The Court has reviewed Plaintiff’s Motion, the Government’s Response

  thereto, the Report and Recommendation, and the record and is otherwise fully advised in the

  premises.    The Court agrees with the analysis and conclusions in the Report and

  Recommendation and finds Judge Reid’s recommendation to be well reasoned and correct.
Case 2:18-cv-14141-RLR Document 12 Entered on FLSD Docket 09/18/2020 Page 2 of 2



          Accordingly, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Reid’s Report and Recommendation [DE 11 under Case No. 2:18-CV-

          14141] is ADOPTED as the Order of the Court.

      2. Plaintiff’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

          [DE 1 under Case No. 2:18-CV-14141; DE 370 under Case No. 2:13-CR-14057] is

          DENIED.

      3. A certificate of appealability SHALL NOT ISSUE.

      4. The Clerk of the Court is instructed to CLOSE Case No. 2:18-CV-14141. All deadlines

          are TERMINATED, all hearings are CANCELLED, and all motions are DENIED AS

          MOOT.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 17th day of

  September, 2020.

                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Plaintiff
  Counsel of Record




                                              2
